Case 6:21-cv-00975-PGB-DCI Document 28 Filed 06/15/21 Page 1 of 5 PageID 1380




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


LUCAS WALL

                   Plaintiff,

v.                                              Case No: 6:21-cv-975-PGB-DCI

CENTERS FOR DISEASE
CONTROL & PREVENTION, et.
al

                   Defendants.
                                      /

                                      ORDER

      Plaintiff moves pro se for the Court to issue an ex parte temporary

restraining order (“TRO”) enjoining Defendants Centers for Disease Control and

Prevention, Department of Health and Human Services, Transportation Security

Administration (“TSA”), Department of Homeland Security, Department of

Transportation, and Joseph R. Biden, Jr., in his official capacity as President of the

United States of America (hereinafter, the “Federal Defendants”), from

enforcing the Federal Transportation Mask Mandate (“FTMM”). (Doc. 8 (the

“Motion”)). Upon consideration and review, Plaintiffs’ request will be denied.

I.    BACKGROUND

      The FTMM requires those using public conveyances to wear a mask to

prevent the transmission of COVID-19. See CTR. FOR DISEASE CONTROL &

PREVENTION, ORDER UNDER SECTION 361 OF THE PUBLIC HEALTH SERVICE ACT:
Case 6:21-cv-00975-PGB-DCI Document 28 Filed 06/15/21 Page 2 of 5 PageID 1381




REQUIREMENT FOR PERSONS TO WEAR MASKS WHILE ON CONVEYANCES AND AT

TRANSPORTATION HUBS (2021).1 On June 2, 2021, Defendant TSA and Southwest

Airlines denied Plaintiff access to his flight for his refusal to comply with the FTMM

and wear a mask on the plane. (Id. at p. 3).

       On June 7, 2021, Plaintiff filed a 206-page complaint containing 23 different

counts. (Doc. 1). Among other things, Plaintiff seeks to permanently enjoin

enforcement of the FTMM by the Federal Defendants.2 (Id.). Plaintiff contends

that enforcement of the FTMM is an “improper, illegal, and unconstitutional

exercise[] of executive authority.” (Id. at p. 2).

       Plaintiff now moves for a TRO enjoining “the Federal Defendants’

enforcement nationwide of the FTMM; or, in the alternative, their enforcement of

the FTMM in this judicial district; or in the alternative, their enforcement of the

FTMM specifically against me.” (Doc. 8, p. 5). Plaintiff states that he has scheduled

multiple upcoming flights to visit “friends and family as well as visit several

National Parks” and that his next flight is a June 16, 2021 trip to Salt Lake City,

Utah. (Id. at p. 3, ¶¶ 2, 8–9). Plaintiff argues that he will suffer irreparable harm if

the Motion is not granted because he will not be able to go to Utah. (Id. at p. 23).




1   See https://www.cdc.gov/quarantine/pdf/Mask-Order-CDC_GMTF_01-29-21-p.pdf.
2   Plaintiff also seeks to permanently enjoin enforcement of the International Traveler Testing
    Requirement (“ITTR”). (Doc. 1). The ITTR requires international travelers entering the U.S
    to test negative for COVID-19 no more than three days before departure and to display their
    negative results. The instant Motion does not request a TRO enjoining the Federal Defendants
    from enforcing the ITTR.



                                               2
Case 6:21-cv-00975-PGB-DCI Document 28 Filed 06/15/21 Page 3 of 5 PageID 1382




II.   STANDARD OF REVIEW

      The Federal Rules of Civil Procedure provide that a district court may issue

a temporary restraining order without notice to the adverse party or its attorney if:

             (A) specific facts in an affidavit or a verified complaint clearly
             show that immediate and irreparable injury, loss, or damage
             will result to the movant before the adverse party can be heard
             in opposition; and
             (B) the movant's attorney certifies in writing any efforts made
             to give notice and the reasons why it should not be required.

FED. R. CIV. P. 65(b)(1). Ex parte temporary restraining orders “should be

restricted to serving their underlying purpose of preserving the status quo and

preventing irreparable harm just so long as is necessary to hold a hearing, and no

longer.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers

Local No. 70, 415 U.S. 423, 439 (1974).

      To obtain a temporary restraining order, a party must prove “(1) [there is] a

substantial likelihood of success on the merits; (2) that irreparable injury will be

suffered if the relief is not granted; (3) that the threatened injury outweighs the

harm the relief would inflict on the non-movant; and (4) that entry of the relief

would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo, 403 F.3d

1223, 1225–26 (11th Cir. 2005) (citation omitted). A temporary restraining order

“is an extraordinary and drastic remedy not to be granted unless the movant clearly

establishe[s] the ‘burden of persuasion’ as to each of the four prerequisites.” Siegel

v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (quoting McDonald’s Corp. v.

Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998)).




                                             3
Case 6:21-cv-00975-PGB-DCI Document 28 Filed 06/15/21 Page 4 of 5 PageID 1383




III.   DISCUSSION

       As argued, the Motion fails to demonstrate that Plaintiff will suffer

irreparable injury if relief is not granted.

       First, Plaintiff argues that he will suffer irreparable injury if the Court does

not issue a TRO because he will be “denied the use of services that he has paid for.”

(Id. at p. 23). However, Defendant TSA and Southwest Airlines gave Plaintiff clear

notice that he will not be allowed to fly without a mask, and Plaintiff has made no

attempt to avoid financial harm by requesting a refund for his pending flights. (Id.

at p. 3, ¶ 6). In fact, it seems that many of Plaintiff’s upcoming flights are fully

refundable. (See Doc. 1-5, pp. 16–18).3

       Next, Plaintiff argues that he will suffer irreparable injury if the Motion is

not granted because his constitutional right to travel will be violated. (Doc. 8, p.

23). But Plaintiff can still fly to Utah in compliance with the FTMM. Moreover,

flying may be Plaintiff’s preferred mode of transportation, but it is by no means the

only reasonable mode of transportation available to him.

       In sum, the Court finds Plaintiff’s arguments unpersuasive. There is nothing

stopping Plaintiff from traveling from state to state, and the fact that Plaintiff may

choose not to go on vacation to visit friends and family and the National Parks does

not rise to the level of an exigency that would justify the “extraordinary and drastic”

remedy of an ex parte TRO. See id.



3    As displayed by the trip confirmations attached to his complaint, Plaintiff has purchased
    “Refundability” and “Trip Flex” for two of his upcoming flights. (See id.).



                                              4
Case 6:21-cv-00975-PGB-DCI Document 28 Filed 06/15/21 Page 5 of 5 PageID 1384




IV.   CONCLUSION

      Considering these deficiencies, it is ORDERED and ADJUDGED that

Plaintiff’s Emergency Motion for Temporary Restraining Order Against All Federal

Defendants on Counts 1–12 & 14–15 of the Complaint (Doc. 8) is DENIED.

      DONE AND ORDERED in Orlando, Florida on June 15, 2021.




      Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                                       5
